Citation Nr: 1453343	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1967 to February 1970. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran Affairs (VA Regional Office (RO) in Denver, Colorado.

The Board remanded the issues on appeal in May 2014 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service, including during combat.

2.  Symptoms of right ear hearing loss were not chronic in service or continuous since service separation.  

3.  Right ear sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

4.  Currently diagnosed right ear sensorineural hearing loss is not related to active service, to include in-service noise exposure.

5.  The Veteran's left ear hearing loss preexisted active duty and was not aggravated in service.

6.  The Veteran did not sustain an injury or disease of the lower back in service.
 
7.  Symptoms of a lower back disability were not chronic in service and were not continuous after service separation.
 
8.  Symptoms of a lower back disability did not manifest to a compensable degree within one year of separation from service.
 
9.  The Veteran's currently diagnosed lower back disability is not causally or etiologically related to active service.

10.  Symptoms of a right knee disability were not chronic in service and were not continuous after service separation.
 
11.  Symptoms of a right knee disability did not manifest to a compensable degree within one year of separation from service.
 
12.  The Veteran's currently diagnosed right knee disability is not causally or etiologically related to active service, to include the complaints of knee pain during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2014).

2.  The criteria for service connection for left ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.385 (2014).

3.  The criteria for service connection for a low back disorder are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for a right knee disorder are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2011.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA audiology examinations in October 2005 and June 2014.  He was provided VA joints examinations in August 2013 and June 2014.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Bilateral sensorineural hearing loss, an organic disease of the nervous system, and degenerative joint disease (arthritis) are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those claims.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).  

The law also provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a Veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss

The Veteran contends that he has hearing loss as a result of acoustic trauma during service.  Specifically, he reported military noise exposure from helicopters, diesel trucks, howitzers, machine guns, and explosions.  The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

Audiometric testing conducted upon entrance into active duty in February 1967 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
0
0
0
10
40

Upon separation from active duty in January 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
40

Thus, the audiometric findings show that hearing acuity for the right ear was within normal limits at entrance and separation, and there was no threshold shift during service.  For the left ear, audiometric findings indicate hearing acuity of 40 decibels in the 4000 hertz frequency at entrance and separation, with no threshold shift during service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss).   The Board finds that a left ear hearing loss disability for VA purposes was noted upon the Veteran's entrance into active duty service.

The Veteran first filed a claim for service connection for bilateral hearing loss in August 2005, and there are no medical treatment records in the claims file prior to that date.  An October 2005 VA examination revealed a bilateral hearing loss disability for VA purposes.  The examiner remarked that the Veteran had reported first noticing hearing loss approximately 30 years after separation from service.  Based on this report and the absence of any threshold shift for either ear during service, the examiner opined that current hearing loss was not related to service.  

An August 2008 VA treatment note states that the Veteran's hearing problem is at least as likely as not related to his military service.  No rationale was provided for this statement, and the note's author did not discuss the preexisting left ear hearing loss.  

The May 2014 Board remand directed that a new VA audiology examination must be provided to: 1) explain the August 2008 VA treatment note relating current hearing loss to service; and 2) provide an opinion as to whether left ear hearing loss preexisted service, and if so, whether left ear hearing loss was permanently aggravated by service.  As the left and right ear hearing loss disabilities present two distinct issues, the Board will discuss them separately.

The Veteran was provided a June 2014 VA audiology examination.  Audiometric findings revealed a hearing loss disability for VA purposes in both ears.  For the right ear, the VA examiner opined that hearing loss was not caused by noise exposure in service.  The rationale was that there was no threshold shift from induction to separation, and right ear hearing was normal at separation.  The examiner further noted that the Veteran has been exposed to post-service vocational and recreational noise, such as sheet metal work, pneumatic tools, and hunting and shooting.  The examiner stated that there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  In support of his conclusion, the examiner cited Noise and Military Service - Implications for Hearing Loss and Tinnitus - Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present, Larry E. Humes, Lois M. Joellenbeck, and Jane S. Durch, Editors, INSTITUTE OF MEDICINE OF THE NATIONAL ACADEMIES - THE NATIONAL ACADEMIES PRESS, Washington, DC, available at www.nap.edu.  

The Board finds that the evidence shows that symptoms of right ear hearing loss were not chronic in service or continuous after service separation.  Service treatment records are silent for complaints, treatment or diagnoses of right ear hearing loss.  Service treatment records show that the Veteran had no decibel loss at any frequency for the right ear following extensive military noise exposure (including being in combat).  The January 1970 audiometric findings at separation did not show a right ear hearing loss disability for VA purposes, and no hearing loss disability was noted by the examiner at that time. 

The Board further finds that the weight of the evidence demonstrates that symptoms of right ear hearing loss did not manifest to a compensable degree within one year of service separation.  To that end, the October 2005 VA examiner noted that the Veteran did not "notice" hearing loss until 30 years after separation.  

The Board finds that the weight of the evidence demonstrates that currently diagnosed right ear sensorineural hearing loss is not related to active service.  As noted, the medical evidence provided by the June 2014 VA examiner indicates that the Veteran's current hearing loss is not related to service, but rather, had its onset many years after service separation.  The Board finds that the August 2008 VA treatment note relating hearing loss to service is not probative.  The author of the note was not identified as an audiologist.  Further, the note does not indicate that the author had any knowledge of the Veteran's post-service noise exposure, or the onset of the current hearing loss.  Finally, no rationale is provided for the conclusion that hearing loss is related to service.  

Turning to the left ear, the June 2014 VA examiner concluded that hearing loss preexisted service and was not aggravated by service.  As noted above, service treatment records show that a left ear hearing loss disability for VA purposes was noted on the February 1967 entrance examination.  The examiner explained that there was no threshold shift from entrance to separation, and, as noted above, there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  

The Board finds that left ear hearing loss preexisted service, and was not aggravated during service.  Service treatment records show that there was not an increase in the left ear hearing loss disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, service connection for left ear hearing loss is not warranted.

The Veteran is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is competent in some cases to provide an opinion as to the etiology of a disorder.  Jandreau, 492 F.3d 1372, 1377.  However, the Veteran's opinion is less probative than the opinion provided by the VA examiner, who has training and expertise that the Veteran is not shown to have.  As such, the Board finds that the June 2014 VA audiology examination provides the most probative evidence of record with respect to the etiology of the Veteran's current hearing loss.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for left and right ear hearing loss, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for a Lower Back Condition

The Veteran contends that he has a current lower back condition that is related to service.  Specifically, he has asserted in November 2009 and October 2010 statements that his low back disability is due to the constant carrying of heavy loads while in service. 

Service treatment records show no complaints, treatment, or diagnoses of any back problem.  His January 1970 separation examination shows no complaints or abnormalities related to the back.  

In February 2005, the Veteran sought VA treatment for lower back pain.  He reported experiencing difficulty flexing his spine to the extent that it limits his ability to tie his shoes.  He stated that the symptoms started approximately two years ago. He reported that he does not remember injuring his back; however, he noted that he has done a lot of heavy lifting throughout his life.  An April 2005 VA treatment record shows that the Veteran had lower back pain for about a week.  VA treatment record of June 2006 shows that the Veteran reported lower back pain for several years, and stated that it began for no apparent reason.  He reported continued low back pain in July 2006.

Pursuant to the remand directives, he was provided a June 2014 VA spine examination.  The diagnoses were degenerative arthritis of the spine and spondylolisthesis.  The VA examiner listed the date of diagnosis as April 2006.  The Veteran attributed his current lower back disability to bending and lifting during service, when he worked as an ammunition truck driver.  He reported that he never went to sick call for back problems during service.  His post-service occupational history is notable for a variety of jobs involving manual labor.  He recalled a low back injury in the 1980's or 1990's which he attributed to "lifting more than I should have."  He filed a worker's compensation claim and was treated for a period of time by a chiropractor.  The condition improved and he was able to return to work.  The examiner opined that it is less likely than not that the Veteran's current back disability is a result of frequent heavy lifting in service.  The examiner explained that lifting and carrying boxes of ammunition is an activity that could place someone at risk for a back injury; however, the service treatment records do not show a back injury.  Further, the evidence of record does not show ongoing complaints about back pain between separation from service and the filing of the present claim.  The examiner explained that the Veteran's post-service occupation required him to continue the heavy lifting activities, and this apparently led to a work-related injury, as reported by the Veteran.  

The Board finds that the Veteran did not sustain an injury or disease of the lower back in service.  Symptoms of a lower back disability were not chronic in service and were not continuous after service separation.  As noted, service treatment records are negative for complaints of a back injury, and the Veteran himself has not alleged that an injury occurred in service.  According to the Veteran's own report in June 2014, symptoms of a lower back disability did not manifest until the 1980's or 1990's, when he sustained a work-related injury.  Thus, the lay and medical evidence of record shows that symptoms of a lower back disability did not manifest to a compensable degree within one year of separation from service.
 
The Board finds that the Veteran's currently diagnosed lower back disability is not causally or etiologically related to active service.  To that end, the June 2014 VA examiner concluded that the current lower back disability was not related to heavy lifting during service.  Rather, the evidence of record suggests that the current lower back disability is more likely related to a post-service injury.

The only evidence linking the back pain to service is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of a lower back condition that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to medically relate his current symptoms to strenuous activities in service, over 30 years prior to filing his claim.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lower back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for a Bilateral Knee Condition

The Veteran contends that his current right knee disability is due to a knee injury during active duty service.  Service treatment records show that he complained of bilateral knee pain in March 1969.  He reported that he fell on his knees during a fire fight, and the pain recurs when he stands for a long period of time.  X-ray findings were negative for any abnormalities of the knees.  No knee problems or complaints were noted at examination in January 1970 upon separation from service.

VA treatment record of October 2007 shows that the Veteran has right knee pain and locking.  X-ray findings revealed four large loose bodies.  Knee arthroscopy was recommended but the Veteran declined.  A September 2008 VA treatment note shows that the Veteran had right knee pain.  The Veteran was afforded an August 2013 VA knee examination.  He reported that he had right knee symptoms of pain and stiffness that were gradual in onset beginning in 1966.  He was first evaluated for a right knee condition in the early 1980's for a worker's compensation injury claim for the right knee.  He reported that he was diagnosed with knee strain and put in a knee brace at that time.  He further noted that he continues to have problems with his right knee locking up.  The VA examiner noted that the Veteran was seen once during service for knee pain, with no diagnosis or treatment and no indication that the problem persisted.  X-ray findings revealed degenerative arthritis of the right knee.  The VA examiner concluded that the current right knee disability is less likely than not related to service.  

The Board remanded the claim because the evidence of record showed that the Veteran currently receives Social Security Administration (SSA) benefits for his knee condition.  Pursuant to the remand directive, the Veteran's SSA disability benefits file was obtained.  Those records show that the Veteran has a current knee disability, but they do not relate the current disability to service.

The Board finds that symptoms of a right knee disability were not chronic in service and were not continuous after service separation.  Service treatment records indicate that the Veteran had knee pain in March 1969 during active duty service.  X-ray findings did not reveal any underlying disease or disability, and the absence of any complaints at separation indicates that the problem resolved.  Thus, the lay and medical evidence of record shows that symptoms of a right knee disability did not manifest to a compensable degree within one year of separation from service.
 
The Board finds that the Veteran's currently diagnosed right knee disability is not causally or etiologically related to active service, to include the complaints of knee pain during service.  To that end, the August 2013 VA examiner concluded that the current right knee disability was not related to the remote knee complaints in service.  Rather, the evidence of record suggests that the current right knee disability did not manifest until approximately 1980, when the Veteran experienced a work-related injury.

The only evidence linking the right knee disability to service is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of a right knee disability that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to medically relate his current symptoms to the complaints of knee pain in service, over 30 years prior to filing his claim.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


